Order filed February 26, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00070-CV
                                   ____________

                    KYEKYEKU OPOKU-PONG, Appellant

                                         V.

                      PRISCILLA BOAHEMAA, Appellee


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1105370

                                    ORDER

      This is an appeal from a judgment signed December 17, 2018. The notice of
appeal was due January 16, 2019. See Tex. R. App. P. 26.1. Appellant, however,
filed the notice of appeal on January 25, 2019, a date within 15 days of the due date
for the notice of appeal. A motion for extension of time is necessarily implied when
the perfecting instrument is filed within 15 days of its due date. Verburgt v. Dorner,
959 S.W.2d 615, 617 (Tex. 1997). Appellant did not file a motion to extend time to
file the notice of appeal. While an extension may be implied, appellant is still
obligated to come forward with a reasonable explanation to support the late filing.
See Miller v. Greenpark Surgery Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex.
App.—Houston [14th Dist.] 1998, no pet.).
      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before 10 days after the date of this order. See Tex. R.
App. P. 26.3;10.5(b). If appellant does not comply with this order, we will dismiss
the appeal. See Tex. R. App. P. 42.3.



                                               PER CURIAM